DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been submitted for examination and are pending further prosecution by the United States Patent & Trademark Office.

Allowable Subject Matter
Claims 2, 9, 11-16, 19 and 20 would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, pending resolution of the rejection of claims 1-20 under 35 USC § 101 below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claim 1 recites "An automation controller" comprising various modules. Under the broadest reasonable interpretation and in light of paragraph [0012] of Applicant's specification, the automation controller could be implemented purely in software, which is non-statutory. See MPEP 2106. It is suggested that Applicants amend this claim by reciting that hardware elements are used to implement the recited steps. 
Dependent claims 2-20, taken as a whole with claim 1, do not overcome the deficiency of claim 1 and, therefore, are rejected for the same reasons as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2015136621 A1 - hereinafter "Kitawaki", in view of US 20200097580 A1 - hereinafter "Nayak".

With respect to claim 1, Kitawaki teaches,
An automation controller providing central management of an upgrade process in an IT infrastructure, comprising: - "The management server 10 (automation controller) manages FW (Firmware) of each of a plurality of modules constituting the computer system 11. The module may be a physical device constituting the computer system 11 or may be a virtual device executed on the computer." (page 2, ¶3) "In addition, the management server 10 executes processing related to the support matrix correction unit 41, the update procedure list generation unit 42, the update script execution unit 43, and the input / output processing unit 44 in the CPU 21." (page 3, ¶6)
a control module configured to execute an automation code script - "The update script execution unit 43 generates an update script 220 (automation code script) for updating the FW of each module of the computer system 11 based on the update procedure list 200. Then, the update script execution unit 43 executes the generated update script 220 to update (upgrade or downgrade) the FW of each module of the computer system 11." (page 7, ¶2) Logic in update script execution unit 43 for executing update script 220 is interpreted as a control module.
an index module configured to index data from the at least one automation input file to identify at least one target node in the IT infrastructure to be upgraded, and the index module further configured to associate at least one patch firmware bundle with the at least one target node in the IT infrastructure; - "In addition, the management server 10 (automation controller) executes processing related to the support matrix correction unit 41, the update procedure list generation unit 42 (index module), the update script execution unit 43, and the input / output processing unit 44 in the CPU 21." (page 10, last ¶ through page 11) "The update procedure list generation unit 42 searches for a procedure (referred to as “update procedure”) for updating the FW related to each module (target node) from the start version to the end version (patch firmware bundle) based on the correction support matrix 120 (automation input file)." (page 6, ¶1)
a management module configured to manage the upgrade process through to exception or successful completion of the upgrade process at the at least one target node in the IT infrastructure. - "In addition, the management server 10 (automation controller) executes processing related to the support matrix correction unit 41, the update procedure list generation unit 42, the update script execution unit 43, and the input / output processing unit 44 in the CPU 21." (page 3, ¶6). "The update script execution unit 43 determines whether or not the FW has been successfully updated (S306). When the FW has been successfully updated (S306: YES), the update script execution unit 43 determines whether or not the update has been completed for all the FWs (S307). When updating of all FWs is completed (S307: YES), the input / output processing unit 44 displays that all FWs have been successfully updated (S308). Then, the update script execution unit 43 ends this process (END). When the FW update has failed (S306: NO), the update script execution unit 43 executes a rollback process that returns the FW installed in the target module in S305 to the version of the FW before the update (S310). Then, the update script execution unit 43 determines whether the rollback process is successful (S311)." (page 10, ¶'s 6-11). Logic in update script execution unit 43 for determining the success or failure of an update is interpreted as a management module.
Kitawaki does not explicitly teach a control module configured to execute at least one corresponding automation input file; 
However, in analogous art, Nayak teaches:
"Based on the user's input, the application may generate an update script (e.g., update script 112) that identifies the data to be updated, the manner in which the data is to be updated, and/or the operations (e.g., data transformations) to be performed on the data." [0027]
"Server(s) 204 (automation controller) comprise execution units 226 (control module), which are examples of execution units 116, as respectively described above with reference to FIG. 1." [0030]
"Compilation service 214 is configured to compile the update script (automation input file) into a format suitable for execution by execution units 226." [0033]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Kitawaki with Nayak's teachings because doing so would provide Kitawaki's system with the ability to facilitate updates to the data objects, as suggested by Nayak [0027].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kitawaki and Nayak, and in view of US 20130275975 A1 - hereinafter "Masuda".

With respect to claim 3, Kitawaki does not explicitly teach,
a communications module configured to receive a location of the at least one patch firmware bundle from a hypervisor.
However, in analogous art, Masuda teaches:
"When the hypervisor holding the required VM image operates on another physical computer, a storage address of the VM image is acquired from the hypervisor that operates on the other physical computer via the network, and the VM image at the acquired storage address is once read by the resource management server before the VM image may be transferred to the physical computer on which the virtual machine allocated to the user operates." [0083]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Kitawaki and Nayak with Masuda's teachings because doing so would provide Kitawaki/Nayak's system with the ability to reduce the start time of a virtual machine, as suggested by Masuda [0016].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kitawaki and Nayak, and in view of US 20180217828 A1 - hereinafter "Madrid".

With respect to claim 4, Kitawaki does not explicitly teach,
a communications module configured to receive a location of the at least one patch firmware bundle from a patch management server.
However, in analogous art, Madrid teaches:
"The process 400 may begin at block 402 where the update manager 116 of the vehicle 104 receives, from the update server 112, the instructions 134 indicative of the location of the software updates 102 available for the one or more controllers 118." [0043]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Kitawaki and Nayak with Madrid's teachings because doing so would provide Kitawaki/Nayak's system with the ability to secure over-the-air software updates, as suggested by Madrid [0001].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kitawaki and Nayak, and in view of US 20150295788 A1 - hereinafter "Witzman".

With respect to claim 5, Kitawaki teaches,
a communications module, - "In addition, the management server 10 executes processing related to the support matrix correction unit 41, the update procedure list generation unit 42, the update script execution unit 43, and the input / output processing unit 44 in the CPU 21." (page 3, ¶6)
Kitawaki does not explicitly teach wherein the automation code script includes instructions to perform a connectivity test on the at least one target node to ensure communication after the index module indexes the input file.
However, in analogous art, Witzman teaches:
"Upon receipt of a request 221 to have a device 118 serviced and/or managed, asset configuration management module 204 may utilize a script to verify the configuration (including connectivity) of device 118. An exemplary script comprises a program that verifies connectivity to a device (through a “ping test,” for example), then compares and contrasts the parameters/configuration of the device in question with the parameters/configuration of an agreed standard." [0046]
The limitation to ensure communication after the index module indexes the input file recites an intended result carrying no patentable weight.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Kitawaki and Nayak with Witzman's teachings because doing so would provide Kitawaki/Nayak's system with the ability to better manager the provisioning of services, as suggested by Witzman (Abstract).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kitawaki, Nayak and Witzman, and in view of WO 0127788 A1 - hereinafter "Ludtke".

With respect to claim 6, Kitawaki does not explicitly teach,
wherein if the communications module cannot establish communication to the at least one target node, the execution module halts executing the automation code script and issues a notification to an administrator.
However, in analogous art, Ludtke teaches:
"FIG. 13 provides a flow diagram illustrating the stages of operation of the DSDD script execution in accordance with one embodiment of the present invention. At stage 1302, the control device interacts with the user, and determines what user action (if any) has occurred. At stage 1304, the control device begins executing the commands corresponding to that action. At stage 1305, the control device obtains the next step (e.g., a command or token) from the script. At stage 1306, the control device determines whether the next step is a token or a command. At stage 1307 (i.e., the next step is a command), the DSDD commands are sent to the target device (e.g., legacy support is also discussed above) . At stage 1308 (the next step is a token) , the control device executes DSDD command tokens. At stage 1310, if no error occurs, then each native protocol command (e.g., embedded within DSDD commands) is executed on the target device. At stage 1312, whether an error has occurred is determined. If so, then at stage 1314, the control device stops executing the DSDD script. At stage 1316, the control device loads and executes the specified error handling script (if one is specified) . If the script does not specify an error handler, the control device may optionally do something to handle the error, such as inform the user, or simply stop execution of the DSDD script and do nothing." (pages 36:5-37:3)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Kitawaki, Nayak and Witzman with Ludtke's teachings because doing so would provide Kitawaki/Nayak/Witzman's system with the ability to reduce the cost of making controlling devices, as suggested by Ludtke (page 3:26-27).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kitawaki and Nayak, and in view of US 20120198438 A1 - hereinafter "Auer".

With respect to claim 7, Kitawaki does not explicitly teach,
wherein the index module performs target node inventory after confirmation of communication between the automation controller and the at least one target node.
However, in analogous art, Auer teaches:
"FIG. 1 is a block diagram of an example network 100. The example network 100 includes a network infrastructure 105, a software deployer 110, and a plurality of computers 113." [0011]. "The software deployer 110 deploys software components of a software suite to the computers 113." [0012] "The software deployer 110 of the illustrated example includes...a validator 250." [0014]
"While in the example described above, the validator 250 validates the installation and/or configuration of a software component, the validator 250 may additionally or alternatively perform distributed prerequisite checking. Such distributed prerequisite checking may include validation of factors such as computer-to-computer connectivity, clock skew, hardware configurations, etc. The prerequisite checking may be distributed as some tests (e.g., computer connectivity tests) must be performed by multiple computers. For example, in a computer-to-computer connectivity test, the validator 250 instructs a first computer to test connectivity to a second computer, while the validator 250 has also instructed the second computer to receive connections from the first computer. An example validation may comprise checking a processor architecture of a computer. For example, a software library may require a sixty-four bit processor and, therefore, the validator 250 may validate that the software library is associated with (e.g., installed on) a computer having a sixty-four bit processor." [0032]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Kitawaki and Nayak with Auer's teachings because doing so would provide Kitawaki/Nayak's system with the ability to facilitate the deployment of software, as suggested by Auer [0001].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kitawaki and Nayak, and in view of US 20160203067 A1 - hereinafter "Marko".

With respect to claim 8, Kitawaki does not explicitly teach,
further comprising a validation module to perform validation against the at least one target node based on variables from the automation input file to ensure that the at least one target node meets minimum defined health parameters and has minimum defined resources available for a pending upgrade process.
However, in analogous art, Marko teaches:
"Configuration 160 may include any combination of configuration files, command line and/or function call parameters, environment variables, registry entries, and/or the like. In some examples, configuration 160 may include a list of tests 140 to be run on server 110 to verify and/or validate one or more software components and/or hardware devices of server 110." [0019]
The limitation to ensure that the at least one target node meets minimum defined health parameters and has minimum defined resources available for a pending upgrade process recites an intended result carrying no patentable weight.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Kitawaki and Nayak with Marko's teachings because doing so would provide Kitawaki/Nayak's system with the ability to ensure proper operation of a computing system, as suggested by Marko [0005].

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kitawaki and Nayak, and in view of US 20020120723 A1 - hereinafter "Forth".

With respect to claims 10 and 18, Kitawaki does not explicitly teach,
wherein the management module receives status messages during the upgrade process and subsequently recorded in an automation controller log file.
However, in analogous art, Forth teaches:
"In another embodiment, one or more status messages may be supplied to the user during the transfer and revision of the software configuration currently operating in the IED 16. The status messages may provide ongoing status during the operation as well as indication that the upgrade was successful. In addition, upgrade or data transfer logging may occur within the IED 16, the master server 86 or the network server 88. The logging may allow the user to access a stored log of information regarding the status of update transfers and upgrades. For example, a user may specify a batch upgrade of several IED's 16. The upgrade status and error logging may be utilized to aid the user in confirming successful completion of, or errors within, the upgrade process in each of the IEDs 16." [0100]
"Referring again to FIGS. 5 and 6, in another embodiment, updates may be pulled from the master server 86 or the network server 88 by the IEDs 16." [0104]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Kitawaki and Nayak with Forth's teachings because doing so would provide Kitawaki/Nayak's system with the ability to aid users in confirming successful completion of, or errors within, an upgrade process, as suggested by Forth [0100].

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kitawaki and Nayak, and in view of US 20190243631 A1 - hereinafter "Sharma".

With respect to claim 17, Kitawaki does not explicitly teach,
wherein the management module instructs a patch management server to push patch and firmware baselines to the at least one target node.
However, in analogous art, Sharma teaches:
"For an automatic update, the management server can make an API call to the firmware server using the stored credential, identifying the enrolled device(s), and identifying the target firmware version. The API call can also specify a target installation date and time. This can cause the firmware server to push the target firmware version to the identified enrolled device(s) at the scheduled date and time." [0013]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Kitawaki and Nayak with Sharma's teachings because doing so would provide Kitawaki/Nayak's system with the ability to facilitate the management of firmware versions on user devices, as suggested by Sharma [0005].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720. The examiner can normally be reached M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192